DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al US 20210181800.
As to claim 1, Ko teaches a mobile terminal switchable between a first state and a second state in which the mobile terminal is in an extended state with respect to a first direction relative to the first state, (see fig. 3B) the mobile terminal comprising: a body including a first frame and including a second frame movably coupled to a rear surface of the first frame with respect to the first direction or a second direction opposite to the first direction (see fig. 3B, 210, 220, paragraphs 0072, 0073; the electronic device 200 may include a first housing 210 and a second housing 220. The second housing 220 is coupled to the first housing 210, so that the first housing 210 is at least partially movable with respect to the second housing 220) ; a flexible display including a front portion positioned at a front surface of the body, a rear portion positioned at a rear surface of the body, and a side portion connecting the front portion and the rear portion of the flexible display and surrounding a side of the body (see Fig. 4A, B, 230, paragraphs 0076; 0077, the electronic device 200 may include a flexible display 230 disposed to be supported by the first housing 210 and the second housing 220. The flexible display 230 may include a first portion 231 (e.g., a flat portion) and a second portion 232 (e.g., a bendable portion). The first portion (e.g., the first portion 231 in FIG. 4A) can be supported by the second housing 220); and a driver configured to slidably move the first frame along the first direction or the second direction with respect to the second frame, wherein the rear surface of the first frame includes a first rear surface that is exposed when the mobile terminal is in the second state and a second rear surface that remains overlapping with the second frame when the mobile terminal is in the second state (see fig. 4A,B, paragraphs 0090; 0091, 0092 the electronic device 200 may include a flexible display 230 disposed to be supported by the first housing 210 and the second housing 220. The flexible display 230 may include a first portion 231 (e.g., a flat portion) and a second portion 232 (e.g., a bendable portion). The first portion (e.g., the first portion 231 in FIG. 4A) can be supported by the second housing 220), and wherein the driver includes: a motor installed in the second frame (see fig. 4A, B, 261, paragraph 0094, the electronic device 200 may include a driving unit 260 fixed in the first space 211 between the first guide plate 240 and the first plate 211. The driving unit 260 may include at least one driving motor 261 and a pinion gear 262 rotated by receiving the driving force of the driving motor 261. The pinion gear 262 may mesh with a rack gear (e.g., the rack gear 252 in FIG. 6A) formed on the bottom surface of the second guide plate 250 when the first housing 210 and the second housing 220 are coupled to be slidable with respect to each other. The first housing 210 is opened/closed in the x-axis direction with respect to the second housing 220 according to the rotation of the pinion gear 262 meshing with the rack gear 252 formed on the second guide plate 250); a pinion gear configured to rotate upon receiving a rotational force of the motor (see Fig. 4A, B, 262, paragraph 0094; The first housing 210 is opened/closed in the x-axis direction with respect to the second housing 220 according to the rotation of the pinion gear 262 meshing with the rack gear 252 formed on the second guide plate 250); and a rack gear fastened to the second rear surface of the first frame and configured to be extended along the first direction and to move linearly in engagement with the pinion gear (see fig. 4A, B, 252, paragraph 0094; The first housing 210 is opened/closed in the x-axis direction with respect to the second housing 220 according to the rotation of the pinion gear 262 meshing with the rack gear 252 formed on the second guide plate 250).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al US 20210181800 in view of Sip et al US 20100259463.
As to claim 2, Ko teaches wherein the rack gear is further configured to move linearly in engagement with at least one of the plurality of pinion gears (see fig. 4A, B, 252, paragraph 0094; The first housing 210 is opened/closed in the x-axis direction with respect to the second housing 220 according to the rotation of the pinion gear 262 meshing with the rack gear 252 formed on the second guide plate 250). Ko fails to teach wherein a plurality of motors and a plurality of pinion gears are separately arranged 58Docket 2060-70060 along the first direction, and wherein the rack gear is further configured to move linearly in engagement with at least one of the plurality of pinion gears. Sip teaches wherein a plurality of motors and a plurality of pinion gears are separately arranged 58Docket 2060-70060 along the first direction (see fig. 7, 8, 43a, b, 45a,b, paragraphs 0022, 0023; The two first motors 43a, 43b drive the two first gears 45a, 45b to rotate respectively, thereby driving the two second elongated teethed portions 334 to move. As a result, the second display 30 together with the second slidable portion 33 can be driven by the two first motors 43a, 43b to slide between the third position and the fourth position). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Sip into the system of Ko in order to provide a device with extensible screen.
As to claim 3, the combination of Ko and Sip teaches wherein a pair of pinion gears is arranged in parallel along the first direction, and wherein the mobile terminal further comprises a gear chain configured to simultaneously surround the pair of pinion gears and to synchronize rotation of the pair of pinion gears (see Ko fig. 6A, 270, paragraph 106; the electronic device 200 may include a rollable module 270 disposed in the first space 2001 and the second space 2002 so as to support the flexible display 230. The rollable module 270 may include a plurality of bars connected to each other so as to be bent, and may be disposed so as to be at least partially wound on a first support shaft 271 disposed in the first space 2001 and a second support shaft 272 disposed in the second space 2002 and then to support the rear surface of the flexible display 230; Sip fig. 7, 8, 43a, b, 45a,b, paragraphs 0022, 0023; The two first motors 43a, 43b drive the two first gears 45a, 45b to rotate respectively, thereby driving the two second elongated teethed portions 334 to move. As a result, the second display 30 together with the second slidable portion 33 can be driven by the two first motors 43a, 43b to slide between the third position and the fourth position).
As to claim 12, the combination of Ko and Sip teaches wherein a pair of drivers is separately arranged along a third direction perpendicular to the first direction (see Sip fig. 7, 8, 43a, b, 45a,b, paragraphs 0022, 0023; The two first motors 43a, 43b drive the two first gears 45a, 45b to rotate respectively, thereby driving the two second elongated teethed portions 334 to move. As a result, the second display 30 together with the second slidable portion 33 can be driven by the two first motors 43a, 43b to slide between the third position and the fourth position).
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al US 20210181800 in view of Applicant’s Admitted Prior Art KR-10-2011-0082943A (see KR1020110082943AMT English translation).
As to claim 4, Ko fails to fails to teach further comprising: a slide frame slidably coupled to a rear surface of the second frame with respect to the first direction or the second direction, wherein an end of the flexible display is fixed to a rear surface of the slide frame; and an auxiliary rack gear fastened to a front surface of the slide frame and configured to rotate in engagement with the pinion gear. Applicant’s Admitted Prior Art teaches a slide frame slidably coupled to a rear surface of the second frame with respect to the first direction or the second direction, wherein an end of the flexible display is fixed to a rear surface of the slide frame (see fig. 2, 200, abstract, paragraph 21; As shown in FIG. figures 1 through 3" the mobile terminal (10) according to a preferred embodiment of the present invention comprises the terminal (100) having the accommodating chamber (110)" the sliding member (200) slidably combined in the accommodating chamber (110) about the terminal (100)" and the display material (300); and an auxiliary rack gear fastened to a front surface of the slide frame and configured to rotate in engagement with the pinion gear (see fig. 4, 420, paragraph 0040; The pinion gear (610) is arranged between the first rack gear (410) and the second rack gear (420). The pinion gear (610) is toothed wheel combined with the first rack gear (410) and the second rack gear (420). It is combined in the motor shaft (not illustrated) so that the pinion gear (610) is rotated with the driving force of the motor (620)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Applicant’s Admitted Prior Art into the system of Ko in order to provide a device with extensible screen.
4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al US 20210181800 in view of Applicant’s Admitted Prior Art KR-10-2011-0082943A (see KR1020110082943AMT English translation ) further view of Sip et al US 20100259463.
As to claim 5, the combination of Ko and Applicant’s Admitted Prior Art teaches wherein the rack gear and the auxiliary rack gear are configured to slidably move in engagement with at least one pinion gear of the pair of pinion gears (see fig. 4, 420, paragraph 0040; The pinion gear (610) is arranged between the first rack gear (410) and the second rack gear (420). The pinion gear (610) is toothed wheel combined with the first rack gear (410) and the second rack gear (420). It is combined in the motor shaft (not illustrated) so that the pinion gear (610) is rotated with the driving force of the motor (620)). However, the combination of Ko and Applicant’s Admitted Prior Art fails to teach wherein a pair of pinion gears is arranged in parallel along the first direction. Sip teaches wherein a pair of pinion gears is arranged in parallel along the first direction (see fig. 7, 8, 43a, b, 45a,b, paragraphs 0022, 0023; The two first motors 43a, 43b drive the two first gears 45a, 45b to rotate respectively, thereby driving the two second elongated teethed portions 334 to move. As a result, the second display 30 together with the second slidable portion 33 can be driven by the two first motors 43a, 43b to slide between the third position and the fourth position). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Sip into the system of Ko and Applicant’s Admitted Prior Art in order to provide a device with extensible screen
As to claim 6, the combination of Ko, Applicant’s Admitted Prior Art and Sip teaches 59Docket 2060-70060wherein the pinion gear is configured to rotate in engagement with one of the rack gear or the auxiliary rack gear and cause the first frame and the slide frame to slidably move (see Applicant’s Admitted Prior Art, Fig. 4, 410, 420, 600; paragraph 0040; The pinion gear (610) is arranged between the first rack gear (410) and the second rack gear (420). The pinion gear (610) is toothed wheel combined with the first rack gear (410) and the second rack gear (420). It is combined in the motor shaft (not illustrated) so that the pinion gear (610) is rotated with the driving force of the motor (620)).
As to claim 7, the combination of Ko, Applicant’s Admitted Prior Art and Sip teaches wherein a length of the auxiliary rack gear is shorter than a length of the rack gear (see fig. 4, 420; auxiliary rack gear, 410; rack gear; paragraph 0040; The pinion gear (610) is arranged between the first rack gear (410) and the second rack gear (420). The pinion gear (610) is toothed wheel combined with the first rack gear (410) and the second rack gear (420).
Allowable Subject Matter
3.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 8, the applied reference fails to teach wherein the rack gear includes: a fixed gear fastened to the second rear surface of the first frame; and a flexible gear connected to an end of the fixed gear and configured to be bendably deformable when the mobile terminal in the first state and when the mobile terminal is in the second state, and wherein the flexible gear is not fastened to the first frame.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649